 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) is made March 18, 2019 (“Effective Date”), by
and between BioTime, Inc. (the “Company” or “BioTime”), a California
corporation, and Edward Wirth (“Executive”).

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1. Engagement; Position and Duties.

 

(a) Position and Duties. The Company agrees to employ Executive in the position
of Chief Medical Officer to perform the duties as outlined on Exhibit 1 and as
the Chief Executive Officer (CEO) or the Board of Directors of the Company (the
“Board of Directors”) may from time to time direct or require. The position of
Chief Medical Officer requires travel domestically and internationally and such
travel could represent up to 30% of work time. Executive shall report to the
Chief Executive Officer. Executive shall devote best efforts, skills and
abilities, on a full-time basis, exclusively to the Company’s business.
Executive covenants and agrees to faithfully adhere to and fulfill such policies
as are established from time to time by the Board of Directors or the Company
(“Policies”).

 

(b) Performance of Services for Related Companies. In addition to the
performance of services for Company, Executive shall, to the extent so required
by Company, also perform services for one or more members of a consolidated
group of which Company is a part (“Related Company”), provided that such
services are consistent with the kind of services Executive performs or may be
required to perform for Company under this Agreement. If Executive performs any
services for any Related Company, Executive shall not be entitled to receive any
compensation or remuneration in addition to or in lieu of the compensation and
remuneration provided under this Agreement on account of such services for the
Related Company. The Policies will govern Executive’s employment by Company and
any Related Companies for which Executive is asked to provide Services. In
addition, Executive covenants and agrees that Executive will faithfully adhere
to and fulfill such additional policies as may be established from time to time
by the board of directors of any Related Company for which Executive performs
services, to the extent that such policies and procedures differ from or are in
addition to the Policies adopted by Company.

 

(c) No Conflicting Obligations. Executive represents and warrants to Company
that Executive is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with Executive’s obligations under this
Agreement or that would prohibit Executive, contractually or otherwise, from
performing Executive’s duties as under this Agreement and the Policies.

 

 

 

 

(d) No Unauthorized Use of Third Party Intellectual Property. Executive
represents and warrants to Company that Executive will not use or disclose, in
connection with Executive’s employment by Company or any Related Company, any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that Company or a Related Company holds
a valid license or other written permission for such use from the owner(s)
thereof. Executive represents and warrants to Company that Executive has
returned all property and confidential information belonging to any prior
employer.

 

2. Compensation

 

(a) Salary. During the term of this Agreement, Company shall pay to the
Executive a salary of $380,000.00 annually. Executive’s salary shall be paid in
equal semi-monthly installments, consistent with Company’s regular salary
payment practices. Executive’s salary may be increased from time-to-time by
Company, in Company’s sole and absolute discretion, without affecting this
Agreement.

 

(b) Bonus. Executive may be eligible for an annual bonus of up to 35% of
Executive’s annual salary, as may be approved by the Board of Directors in its
discretion, based on Executive’s achievement of predetermined Company and
individual objectives set by the Board of Directors, or the Compensation
Committee of the Board of Directors, from time to time. Executive also agrees
that the Board of Directors and Company are not obligated to adopt any bonus
plan, to maintain in effect any bonus plan that may now be in effect or that may
be adopted during the term of Executive’s employment, or to pay Executive a
bonus unless a bonus is earned under the terms and conditions of any bonus plan
adopted by Company.

 

(c) Equity. The Company will recommend to the Board of Directors that Executive
be granted an option to purchase 350,000 shares of the Company’s Common stock
(the “Option”). Grant of the Option is subject to the approval of the Board of
Directors. If granted, the shares subject to the Option shall vest over four
years of continuous service to the Company, with twenty-five percent (25%) of
the shares subject to the Option grant becoming vested on the first year
anniversary of the Start Date, and the remaining shares becoming vested in equal
monthly installments over the following thirty-six (36) months of continuous
service. The exercise price of the Option, as well as other matters related to
the Option, will be governed by and subject to the terms and conditions set
forth in the Asterias 2013 Equity Incentive Plan and the stock option agreement
Executive will be required to execute.

 

(d) Expense Reimbursements. Company or a Related Company shall reimburse
Executive for reasonable travel and other business expenses (but not expenses of
commuting to a primary workplace) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers. Company will additionally reimburse the travel costs (including
airfare and transfer to/from airport) for Executive’s round-trip travel between
Alameda and San Diego not more often than once each week, in accordance with
Company’s employee travel policies, for a period not to exceed 12 months after
the Effective Date.

 

 

 

 

(e) Benefit Plans. Executive may be eligible (to the extent Executive qualifies)
to participate in certain retirement, pension, life, health, accident and
disability insurance, equity incentive plan or other similar employee benefit
plans, which may be adopted by Company for its executive officers or other
employees. Company and the Related Companies have the right, at any time and
without any amendment of this Agreement, and without prior notice to or consent
from Executive, to adopt, amend, change, or terminate any such benefit plans
that may now be in effect or that may be adopted in the future, in each case
without any further financial obligation to Executive; provided that such
unilateral change does apply to Executive in a manner different than other
Company executives or employees of a comparable executive level, except for
changes required by applicable federal, state, or local law, or implemented in
response to any change of federal, state or local law or regulation. Any
benefits to which Executive may be entitled under any benefit plan shall be
governed by the terms and conditions of the applicable benefit plan, and any
related plan documents, as in effect from time to time. If Executive receives
any grant of stock options or stock or stock related equity awards (“Awards”)
under any stock option plan, stock purchase plan, or other equity incentive plan
of Company (an “Equity Plan”), the terms and conditions of the Award, and
Executive’s rights with respect to the Award, shall be governed by (i) the terms
of the Equity Plan, as the same may be amended from time to time, and (ii) the
terms and conditions of any stock option agreement, stock purchase agreement, or
other agreement that Executive may sign or be required to sign with respect to
any Award.

 

(f) Vacation; Sick Leave. Executive shall be entitled to 20 paid time off days
(accrued on a biweekly pay period basis and capped at 1.5 times the yearly
accrual), 24 hours of annual sick leave, without reduction in compensation,
during each calendar year, or as may be provided by the Policies. Executive
shall also receive the benefit of 114.75 PTO hours of Asterias Biotherapeutics,
Inc., which Executive has elected to roll over to the Company. Executive’s
vacation shall be taken at such time as is consistent with the needs and
Policies of Company and its Related Companies. All vacation days and sick leave
days shall accrue annually based upon days of service. Executive’s right to
leave from work due to illness is subject to the Policies and the provisions of
this Agreement governing termination due to disability, sickness or illness. The
Policies governing the disposition of unused vacation days and sick leave days
remaining at the end of Company’s fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.

 

3. Competitive Activities. During the term of Executive’s employment, and for
twenty-four months thereafter, Executive shall not, for Executive or any third
party, directly or indirectly employ, solicit for employment or recommend for
employment any person employed by Company or any Related Company. During the
term of Executive’s employment, Executive shall not, directly or indirectly as
an employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of Company or any Related Company.
Executive acknowledges that there is a substantial likelihood that the
activities described in this Section would (a) involve the unauthorized use or
disclosure of Company’s or a Related Company’s Confidential Information and that
use or disclosure would be extremely difficult to detect, and (b) result in
substantial competitive harm to the business of Company or a Related Company.
Executive has accepted the limitations of this Section as a reasonably
practicable and unrestrictive means of preventing such use or disclosure of
Confidential Information and preventing such competitive harm.

 

 

 

 

4. Inventions/Intellectual Property/Confidential Information. Employee
acknowledges the execution and delivery to Company of an Employee Confidential
Information and Inventions Assignment Agreement” (the “Confidentiality and IP
Agreement”), attached hereto as Exhibit 2.

 

5. Termination of Employment. Executive understands and agrees that Executive’s
employment has no specific term. This Agreement, and the employment
relationship, are “at will” and may be terminated by Executive or by Company
(and the employment of Executive by any Related Company by be terminated by the
Related Company) with or without cause at any time by notice given orally or in
writing. Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive’s employment, Company and the Related
Companies shall have no further obligation to Executive, by way of compensation
or otherwise, as expressly provided in this Agreement or in any separate
employment agreement that might then exist between Executive and a Related
Company.

 

(a) Payments Due Upon Termination of Employment. Upon termination of Executive’s
employment with Company at any time and for any reason, in the event of the
termination of Executive’s employment by Company for Cause, or termination of
Executive’s employment as a result of death, Disability, or resignation,
Executive will be entitled to receive only the severance benefits set forth
below, and Executive will not be entitled to any other compensation, award, or
damages with respect to Executive’s employment or termination of employment.

 

(i) Termination for Cause, Death, Disability, or Resignation. In the event of
the termination of Executive’s employment by Company for Cause, or termination
of Executive’s employment as a result of death, Disability, or resignation,
Executive will be entitled to receive payment for all accrued but unpaid salary
actually earned prior to or as of the date of termination of Executive’s
employment, and vacation or paid time off accrued as of the date of termination
of Executive’s employment. Executive will not be entitled to any cash severance
benefits or additional vesting of any stock options or other equity or cash
awards.

 

(ii) Termination Without Cause. In the event of termination of Executive’s
employment by Company without Cause, Executive will be entitled to (A) the
benefits set forth in paragraph (a)(i) of this Section; and (B) (1) six (6)
months’ base salary if terminated within the first twelve (12) months of
employment, or (2) nine (9) months’ base salary if terminated after twelve (12)
months of employment, either of which may be paid in a lump sum or, at the
election of BioTime, in installments consistent with the payment of Employee’s
salary while employed by BioTime, subject to such payroll deductions and
withholdings as are required by law. This paragraph shall not apply to (x)
termination of Executive’s employment by a Related Company if Executive remains
employed by Company, or (y) termination of Executive’s employment by Company if
Executive remains employed by a Related Company.

 

 

 

 

(iii) Change of Control. If Company (or any successor in interest to Company
that has assumed Company’s obligation under this Agreement) terminates
Executive’s employment without Cause or Executive resigns for Good Reason within
twelve (12) months following a Change in Control, Executive will be entitled to
(A) the benefits set forth in paragraph (a)(i) and (a)(ii) of this Section, and
(B) fifty percent of any then unvested options, restricted stock or restricted
stock units as may have been granted to Employee by BioTime if termination of
employment occurs during the first year of Employee’s employment by BioTime, or
accelerated vesting of one hundred percent (100%) of any then unvested options,
restricted stock or restricted stock units as may have been granted to Employee
by BioTime if termination of employment occurs after the first year of
Employee’s employment by BioTime. This paragraph shall not apply to (x)
termination of Executive’s employment by a Related Company if Executive remains
employed by Company or a successor in interest, or (y) termination of
Executive’s employment by Company or a successor in interest if Executive
remains employed by a Related Company.

 

(b) Release. The Company’s obligation to make such payments under paragraphs
(a)(ii) and (a)(iii) of this Section and provide any other such benefits
contemplated herein shall be contingent upon:

 

(i) Executive’s execution of a release in a form reasonably acceptable to the
Company (the “Release”), which Release must be signed and any applicable
revocation period with respect thereto must have expired by the 30th day
following Executive’s termination of employment. The Release will not waive any
of Executive’s rights, or obligations of the Company or its successor in
interest and the Related Companies, regarding: (1) any right to indemnification
and/or contribution, advancement or payment of related expenses Executive may
have pursuant to the Company’s Bylaws, Articles of Incorporation, under any
written indemnification or other agreement between the parties, and/or under
applicable law; (2) any rights that Executive may have to insurance coverage
under any directors and officers liability insurance, other insurance policies
of the Company, COBRA or any similar state law; (3) any claims for worker’s
compensation, state disability or unemployment insurance benefits, or any other
claims that cannot be released as a matter of applicable law; (4) rights to any
vested benefits under any stock, compensation or other employee benefit plan of
the Company; (5) any rights Executive may have as an existing shareholder of the
Company; and (6) any claims arising after the effective date of the Release.
Nothing in the Release or any other agreement between Executive and the Company
will prohibit or prevent Executive from providing truthful testimony or
otherwise responding accurately and fully to any question, inquiry or request
for information or documents when required by legal process, subpoena, notice,
court order or law (including, without limitation, in any criminal, civil, or
regulatory proceeding or investigation), or as necessary in any action for
enforcement or claimed breach of this Agreement or any other legal dispute with
the Company. If the Release has been signed and any applicable revocation period
has expired prior to the 30th day following Executive’s termination of
employment, then the severance payments above may be made on such earlier date;
provided, however, that if the 30th day following Executive’s termination of
employment occurs in the calendar year following the year of Executive’s
termination date, then the payments shall not be made earlier than January 1 of
such subsequent calendar year; and

 

 

 

 

(ii) Executive’s tendering a written resignation as a director, if serving as a
director of BioTime or any Related Company, as provided in Section 7.

 

(c) Section 280G of the Code.

 

(i) Notwithstanding anything in this Agreement to the contrary, if any payment,
distribution, or other benefit provided by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (collectively, the “Payments”), (x)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (y) but for this Section 5(c) would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision thereto (the
“Excise Tax”), then the Payments shall be either: (A) delivered in full pursuant
to the terms of this Agreement, or (B) delivered to such lesser extent as would
result in no portion of the payment being subject to the Excise Tax, as
determined in accordance with Section 5(b).

 

(ii) The determination of whether Section 5(c)(i)(A) or Section 5(c)(i)(B) shall
be given effect shall be made by the Company on the basis of which of such
clauses results in the receipt by Executive of the greater Net After-Tax Receipt
(as defined herein) of the aggregate Payments. The term “Net After-Tax Receipt”
shall mean the present value (as determined in accordance with Section 280G of
the Code) of the payments net of all applicable federal, state and local income,
employment, and other applicable taxes and the Excise Tax.

 

(iii) If Section 5(c)(i)(B) is given effect, the reduction shall be accomplished
in accordance with Section 409A of the Code and the following: first by
reducing, on a pro rata basis, cash Payments that are exempt from Section 409A
of the Code; second by reducing, on a pro rata basis, other cash Payments; and
third by forfeiting any equity-based awards that vest and become payable,
starting with the most recent equity-based awards that vest, to the extent
necessary to accomplish such reduction.

 

 

 

 

(iv) Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5(c) shall be made by the Company’s
independent accountants or compensation consultants (the “Third Party”), and all
such determinations shall be conclusive, final and binding on the parties
hereto. The Company and Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this Section 5(c). The Company shall bear all fees
and costs of the Third Party with respect to all determinations under or
contemplated by this Section 5(c).

 

(d) Definitions. For purposes of this Section, the following definitions shall
apply:

 

(i) “Affiliated Group” means (A) a Person and one or more other Persons in
control of, controlled by, or under common control with such Person; and (B) two
or more Persons who, by written agreement among them, act in conceit to acquire
Voting Securities entitling them to elect a majority of the directors of
Company.

 

(ii) “Cause” shall mean a termination of Executive’s employment based upon a
finding by a majority of the Board of Directors of the Company or its successor,
acting in good faith and based on its reasonable belief at the time, that
Executive (a) has refused to perform the explicitly stated or reasonably
assigned, lawful, and material duties required by Executive’s position (other
than by reason of a disability or analogous condition); (b) has committed or
engaged in a material act of theft, embezzlement, dishonesty or fraud, a breach
of confidentiality, an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information; (c) has
breached a material fiduciary duty, or willfully and materially violated any
other duty, law, rule, or regulation relating to the performance of Executive’s
duties to the Company or material policy of the Company or its successor; (d)
has been convicted of, or pled guilty or nolo contendere to, misdemeanor
involving moral turpitude or a felony; (e) has willfully and materially breached
any of the provisions of any agreement with the Company or its successor which
causes material injury to the Company; (f) has willfully engaged in unfair
competition with, or otherwise acted intentionally in a manner materially
injurious to the reputation, business or assets of, the Company or its
successor; or (g) has improperly induced a vendor or customer to break or
terminate any material contract with the Company or its successor or induced a
principal for whom the Company or its successor acts as agent to terminate such
agency relationship. “Cause” shall only exist if the Company first provides
Executive with written notice of any claimed ground for Cause and an opportunity
to cure such ground, if curable, for thirty (30) days. For purposes of this
Agreement, no act or failure to act on Executive’s part will be considered
“willful” unless it is done, or omitted to be done, by Executive intentionally,
not in good faith or without reasonable belief that the action or omission was
in the best interest of the Company.

 

 

 

 

(iii) “Change of Control” means (A) the acquisition of Voting Securities of
Company by a Person or an Affiliated Group entitling the holder thereof to elect
a majority of the directors of Company; provided, that an increase in the amount
of Voting Securities held by a Person or Affiliated Group who on the date of
this Agreement owned beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 10% of the Voting Securities shall not constitute a Change of Control;
and provided, further, that an acquisition of Voting Securities by one or more
Persons acting as an underwriter in connection with a sale or distribution of
such Voting Securities shall not constitute a Change of Control under this
clause (A); (B) the sale of all or substantially all of the assets of Company;
or (C) a merger or consolidation of Company with or into another corporation or
entity in which the stockholders of Company immediately before such merger or
consolidation do not own, in the aggregate, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); provided, however, that in no
event shall any transaction described in clauses (A), (B) or (C) be a Change of
Control if all of the Persons acquiring Voting Securities or assets of Company
or merging or consolidating with Company are one or more Related Companies.

 

(iv) “Disability” shall mean Executive’s inability to perform the essential
functions of Executive’s job responsibilities for a period of one hundred eighty
(180) days in the aggregate in any twelve (12) month period.

 

(v) “Good Reason” shall mean the occurrence of any of the following events or
circumstances without Executive’s written consent: (i) a material diminution in
Executive’s base compensation; (ii) a material diminution in Executive’s
authority, duties or responsibility; (iii) a material change in the principal
geographic location at which Executive performs services; (iv) any requirement
that Executive engage in any illegal conduct; (v) a material breach by the
Company of this Agreement or any other material written agreement between
Executive and the Company; or (vi) Executive’s primary role being moved to a
Related Company, unless Executive reasonably agrees to the move of the primary
role, which agreement shall not be unreasonably withheld.

 

(vi) “Person” means any natural person or any corporation, partnership, limited
liability company, trust, unincorporated business association, or other entity.

 

(vii) “Voting Securities” means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.

 

 

 

 

6. Turnover of Property and Documents on Termination. Executive agrees that on
or before termination of Executive’s employment, Executive will return to
Company, and all Related Companies, all equipment and other property belonging
to Company and the Related Companies, and all originals and copies of
confidential information (in any and all media and formats, and including any
document or other item containing confidential information) in Executive’s
possession or control, and all of the following (in any and all media and
formats, and whether or not constituting or containing confidential information)
in Executive’s possession or control: (a) lists and sources of customers; (b)
proposals or drafts of proposals for any research grant, research or development
project or program, marketing plan, licensing arrangement, or other arrangement
with any third party; (c) reports, notations of the Executive, laboratory notes,
specifications, and drawings pertaining to the research, development, products,
patents, and technology of Company and any Related Companies; (d) any and all
intellectual property developed by Executive during the course of employment;
and (e) the manual and memoranda related to the Policies. To the extent there is
a conflict between this Section 6 and the Confidentiality and IP Agreement
executed by the Executive, the Confidentiality and IP Agreement provisions
control.

 

7. Resignation as a Director on Termination of Employment. If Executive’s
employment by Company is terminated for any reason or for no reason, whether by
way of resignation, Disability, or termination by Company with or without Cause,
and if Executive is then a member of the Board of Directors of Company or any
Related Company, Executive shall within two business days after such termination
of employment resign from the Board of Directors of Company and from the board
of directors of each and every Related Company, by delivering to Company (and
each Related Company, as applicable) a letter or other written communication
addressed to the Board of Directors of Company (and each Related Company, as
applicable) stating that Executive is resigning from the Board of Directors of
Company (and each Related Company, as applicable) effective immediately. A
business day shall be any day other than a Saturday, Sunday, or federal holiday
on which federal offices are closed.

 

8. Arbitration. Except for injunctive proceedings against unauthorized
disclosure of confidential information, any and all claims or controversies
between Company or any Related Company and Executive, including but not limited
to (a) those involving the construction or application of any of the terms,
provisions, or conditions of this Agreement or the Policies; (b) all contract or
tort claims of any kind; and (c) any claim based on any federal, state, or local
law, statute, regulation, or ordinance, including claims for unlawful
discrimination or harassment, shall be settled by arbitration in accordance with
the then current Employment Dispute Resolution Rules of the American Arbitration
Association. Judgment on the award rendered by the arbitrator(s) may be entered
by any court having jurisdiction over Company and Executive. The location of the
arbitration shall be San Francisco, California. Unless Company or a Related
Company and Executive mutually agree otherwise, the arbitrator shall be a
retired judge selected from a panel provided by the American Arbitration
Association, or the Judicial Arbitration and Mediation Service (JAMS). Company,
or a Related Company, if the Related Company is a party to the arbitration
proceeding, shall pay the arbitrator’s fees and costs. Executive shall pay for
Executive’s own costs and attorneys’ fees, if any. Company and any Related
Company that is a party to an arbitration proceeding shall pay for its own costs
and attorneys’ fees, if any. However, if any party prevails on a statutory claim
which affords the prevailing party attorneys’ fees, the arbitrator may award
reasonable attorneys’ fees and costs to the prevailing party.

 

EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.

 

 

 

 

9. Severability. In the event that any of the provisions of this Agreement or
the Policies shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies. In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.

 

10. Agreement Read and Understood. Executive acknowledges that Executive has
carefully read the terms of this Agreement, that Executive has had an
opportunity to consult with an attorney or other representative of Executive’s
own choosing regarding this Agreement, that Executive understands the terms of
this Agreement and that Executive is entering this Agreement of Executive’s own
free will.

 

11. Complete Agreement, Modification. This Agreement is the complete agreement
between Executive and Company on the subjects contained in this Agreement. This
Agreement supersedes and replaces all previous correspondence, promises,
representations, and agreements, if any, either written or oral with respect to
Executive’s employment by Company or any Related Company and any matter covered
by this Agreement. No provision of this Agreement may be modified, amended, or
waived except by a written document signed both by Company and Executive.

 

12. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of California.

 

13. Assignability. This Agreement, and the rights and obligations of Executive
and Company under this Agreement, may not be assigned by Executive. Company may
assign any of its rights and obligations under this Agreement to any successor
or surviving corporation, limited liability company, or other entity resulting
from a merger, consolidation, sale of assets, sale of stock, sale of membership
interests, or other reorganization, upon condition that the assignee shall
assume, either expressly or by operation of law, all of Company’s obligations
under this Agreement.

 

 

 

 

14. Survival. This Section 14 and the covenants and agreements contained in
Sections 4 and 6 of this Agreement shall survive termination of this Agreement
and Executive’s employment.

 

15. Notices. Any notices or other communication required or permitted to be
given under this Agreement shall be in writing and shall be mailed by certified
mail, return receipt requested, or sent by next business day air courier
service, or personally delivered to the party to whom it is to be given at the
address of such party set forth on the signature page of this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 15).

 

[Signatures to the Employment Agreement Are Found on the Following Page]

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

EXECUTIVE:     /s/ Edward Wirth   Edward Wirth   Address:  

 

COMPANY:         BIOTIME, INC.         By: /s/ Brian M. Culley     Brian Michael
Culley     Chief Executive Officer     BioTime, Inc.     1010 Atlantic Avenue,
Suite 102     Alameda, California 94501  

 

[Signature Page to the Employment Agreement]

 

 

 

 

